Exhibit 10.1

EXECUTION VERSION

Alere Inc.

$425,000,000 6.375% Senior Subordinated Notes due 2023

PURCHASE AGREEMENT

June 11, 2015

J.P. MORGAN SECURITIES LLC

As Representative of the several Initial Purchasers

c/o 383 Madison Avenue

New York, New York, 10179

Ladies and Gentlemen:

Introductory. Alere Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers named in Schedule A (the
“Initial Purchasers”) $425,000,000 aggregate principal amount of its 6.375%
senior subordinated notes due 2023 (the “Notes”). The Company’s obligations
under the Notes and the Indenture (as defined below) will be, jointly and
severally, unconditionally guaranteed (the “Guarantees”), on a senior
subordinated basis, by each of the Subsidiaries (as defined below) listed on the
signature pages hereto (collectively, the “Guarantors,” and, together with the
Company, the “Issuers”). The Notes and the Guarantees are referred to herein as
the “Securities.” The respective principal amounts of the Notes to be so
purchased by the several Initial Purchasers are set forth opposite their names
in Schedule A hereto. The Notes are to be issued under an indenture dated as of
May 12, 2009 (the “Base Indenture”) as supplemented by a supplemental indenture
(the “Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”) to be dated as of the Closing Date (as defined below), by and
between the Issuers and U.S. Bank National Association, as Trustee (the
“Trustee”).

J.P. Morgan Securities LLC (“J.P. Morgan”) has agreed to act as representative
of the several Initial Purchasers (in such capacity, the “Representative”) in
connection with the offering and sale of the Securities.

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Securities Act”). The Issuers have prepared a preliminary
offering memorandum, dated as of June 10, 2015 (the “Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof (the
“Pricing Supplement”). The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). As used herein, “Applicable Time” is 2:50 p.m. (New York
time) on June 11, 2015. Unless stated to the contrary, any references herein to
the terms “Pricing Disclosure Package” and “Final Offering Memorandum” shall be
deemed to refer to and include any information filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), prior to the Applicable
Time and incorporated by reference therein, and any references herein to the
terms “amend,” “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to refer to and include any information filed under
the Exchange Act subsequent to the Applicable Time that is incorporated by
reference therein. All references in this Agreement to financial statements and
schedules and other information which are “contained,” “included” or “stated”
(or other references of like import) in the Pricing Disclosure Package
(including the Preliminary Offering Memorandum) or Final Offering



--------------------------------------------------------------------------------

Memorandum shall be deemed to mean and include all such financial statements and
schedules and other information which are or are deemed to be incorporated by
reference in the Pricing Disclosure Package or Final Offering Memorandum, as the
case may be.

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Securities Act on the terms set forth in the
Pricing Disclosure Package, solely to (i) persons whom the Initial Purchasers
reasonably believe to be “qualified institutional buyers” (“QIBs”), as defined
in Rule 144A under the Securities Act (“Rule 144A”), in accordance with Rule
144A and (ii) other eligible purchasers pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S under the
Securities Act (“Regulation S”) in accordance with Regulations S (the persons
specified in clauses (i) and (ii), the “Eligible Purchasers”).

This Agreement, the Notes, the Guarantees and the Indenture are hereinafter
sometimes referred to collectively as the “Note Documents.” The issuance and
sale of the Securities are referred to as the “Transactions.”

The Issuers hereby confirm their respective agreements with the Initial
Purchasers as follows:

Section 1 Representations and Warranties. (i) The Issuers hereby represent and
warrant to each Initial Purchaser, as of the date of this Agreement and as of
the Closing Date (as hereinafter defined) and jointly and severally covenant
with each Initial Purchaser (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date), as follows:

(a) Accuracy of Notes Documents. Neither the Pricing Disclosure Package, as of
the date hereof or as of the Closing Date, nor the Final Offering Memorandum, as
of its date or (as amended or supplemented in accordance with Section 3(c), if
applicable) as of the Closing Date, contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers make no representation
or warranty with respect to information relating to the Initial Purchasers
contained in or omitted from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto in reliance upon and in
conformity with information furnished to the Company in writing by or on behalf
of any Initial Purchaser through the Representative expressly for inclusion in
the Pricing Disclosure Package, the Final Offering Memorandum or any amendment
or supplement thereto, as the case may be. No order preventing the use of the
Preliminary Offering Memorandum, the Pricing Supplement or the Final Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Securities Act, has been issued or, to the
Company’s knowledge, has been threatened.

(b) Distribution of Note Documents. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives an “Issuer Written Communication”) other than (i) the Pricing
Disclosure Package, (ii) the Final Offering Memorandum and

 

-2-



--------------------------------------------------------------------------------

(iii) any Road Show (as defined herein). Each such Issuer Written Communication,
when taken together with the Pricing Disclosure Package, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(c) Class of Securities. There are no securities of the Issuers that are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or that are quoted in a United States automated interdealer quotation system
that are of the same class, within the meaning of Rule 144A as the Securities.

(d) The Purchase Agreement. This Agreement has been duly and validly authorized,
executed and delivered by, and is a valid and binding agreement of, each Issuer,
enforceable against it in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and the
discretion of the court before which any proceeding therefor may be brought (all
such exceptions collectively, the “Enforceability Exceptions”). This Agreement
conforms in all material respects to the description thereof in the Pricing
Disclosure Package.

(e) Authorization of the Indenture. The Indenture has been duly and validly
authorized by each Issuer and, when the Supplemental Indenture is duly executed
and delivered by the Issuers (assuming the due authorization, execution and
delivery thereof by the Trustee), the Indenture will be a legally binding and
valid obligation of each such Issuer, enforceable against it in accordance with
its terms, except as the enforcement thereof may be limited by Enforceability
Exceptions. The Indenture, when the Supplemental Indenture is executed and
delivered, will conform in all material respects to the description thereof in
the Pricing Disclosure Package. The Base Indenture has been duly qualified under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).

(f) Authorization of the Notes. The Notes have been duly and validly authorized
for issuance and sale to the Initial Purchasers by the Company and, when issued,
authenticated by the Trustee, and delivered by or on behalf of the Company
against payment therefor by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, the Notes will be legally binding and valid
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions. The Notes,
when issued, authenticated by the Trustee and delivered by or on behalf of the
Company, will conform in all material respects to the description thereof in the
Offering Memorandum.

(g) Authorization of the Guarantees. Each Guarantee has been duly and validly
authorized by the applicable Guarantor and, when the Notes are issued and
delivered by or on behalf of the Company and authenticated by the Trustee
against payment therefor by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will be legally binding and valid
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms, except that enforceability thereof may be limited by the
Enforceability Exceptions. Each Guarantee, when the Notes are issued,
authenticated by the Trustee and delivered by or on behalf of the Company, will
conform in all material respects to the description thereof in the Offering
Memorandum.

(h) No Material Adverse Change. Except as otherwise disclosed in the Pricing
Disclosure Package, subsequent to the respective dates as of which information
is given in Pricing Disclosure Package: (i) there has been no material adverse
change, or any development that could

 

-3-



--------------------------------------------------------------------------------

reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind (other than regular quarterly dividends on the
Company’s Series B Convertible Perpetual Preferred Stock) declared, paid or made
by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(i) Independent Accountants. To the Company’s knowledge, PricewaterhouseCoopers
LLP, who has expressed its opinion with respect to the financial statements
(which term as used in this Agreement includes the related notes thereto) and
supporting schedules included in the Offering Memorandum, is (i) an independent
public or certified public accountant as required by the Securities Act and the
Exchange Act, (ii) in compliance with the applicable requirements relating to
the qualification of accountants under Rule 2-01 of Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (the “PCAOB”) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

(j) Preparation of the Financial Statements. The financial statements and
supporting schedules included in the Offering Memorandum present fairly the
consolidated financial position of the Company and its subsidiaries (or its
applicable subsidiaries) as of and at the dates indicated and the results of
their operations and cash flows for the periods specified in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Offering Memorandum under the caption “Summary Consolidated Financial
Information” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements included in the
Offering Memorandum. To the Company’s knowledge, no person who has been
suspended or barred from being associated with a registered public accounting
firm, or who has failed to comply with any sanction pursuant to Rule 5300
promulgated by the PCAOB, has participated in or otherwise aided the preparation
of, or audited, the financial statements, supporting schedules or other
financial data included in the Offering Memorandum. The interactive data in
eXtensible Business Reporting Language included in each of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Final Offering
Memorandum fairly presents in all material respects the information called for
by and is prepared in all material respects in accordance with the Securities
and Exchange Commission’s (the “Commission”) rules and guidelines applicable
thereto.

(k) Company’s Accounting System. Except as otherwise disclosed in the Offering
Memorandum, the Company makes and keeps accurate books and records and maintains
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

-4-



--------------------------------------------------------------------------------

(l) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as the
case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as described in the Offering Memorandum and, in the case of
each Issuer, to enter into and perform its obligations under this Agreement.
Each of the Company and the subsidiaries of the Company set forth on Schedule B
attached hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) is
duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified and in good standing would not, individually or
in the aggregate, result in a Material Adverse Change. Each “significant
subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X) of the
Company is set forth on Schedule B attached hereto. All of the issued and
outstanding capital stock or other equity or ownership interests of each
Subsidiary wholly owned by the Company or any other Subsidiary have been duly
authorized and validly issued, are (in the case of capital stock) fully paid and
non-assessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim other than (A) the security interests created by that certain
Credit Agreement, dated as of June 30, 2011, as amended, among, inter alia, the
Company, the lenders party thereto and General Electric Capital Corporation as
administrative agent, including any notes, guarantees, collateral and security
documents, instruments and agreements executed in connection therewith, and
including any documents entered into in connection with the refinancing thereof
as described in the Pricing Disclosure Package and the Final Offering Memorandum
(the “Senior Credit Documents”) and (B) any other liens or security interests
permitted by the Senior Credit Documents. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
(i) the subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on
Form 10-K, as amended, for the fiscal year ended December 31, 2014 and the
subsidiaries listed in Schedule B attached hereto and (ii) such other entities
omitted from Exhibit 21.1 to the Company’s Annual Report on Form 10-K, as
amended, for the fiscal year ended December 31, 2014 or Schedule B attached
hereto which, when such omitted entities are considered in the aggregate as a
single subsidiary, would not constitute a “significant subsidiary” within the
meaning of Rule 1-02(w) of Regulation S-X. All subsidiaries of the Company that
are guarantors of the Senior Credit Documents and organized under the laws of a
state of the United States are Guarantors, other than SPDH, Inc.

(m) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Offering
Memorandum in the Company’s balance sheet as of March 31, 2015 (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Offering Memorandum or upon the exercise of outstanding options or warrants
described in the Offering Memorandum). All of the issued and outstanding shares
of capital stock of the Company have been duly authorized and validly issued,
are fully paid and non-assessable and have been issued in compliance with
federal and state securities laws. None of the outstanding equity interests of
the Company was issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company. All outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company are as
set forth and accurately and fairly described, in all material respects, in the
Offering Memorandum. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Offering Memorandum accurately and fairly presents,
in all material respects, the information required to be shown with respect to
such plans, arrangements, options and rights.

 

-5-



--------------------------------------------------------------------------------

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, partnership agreement or operating
agreement or similar organizational document, as applicable, or is in default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
subsidiaries), or to which any of the property or assets of the Company or any
of its subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change. The Issuers’ execution, delivery and performance of this
Agreement and the Indenture, the consummation by the Issuers of the Transactions
contemplated hereby and by the Offering Memorandum and the issuance and sale of
the Securities to be sold by the Issuers (i) have been duly authorized by all
necessary corporate or other organizational action and will not result in any
violation of the provisions of the charter or by-laws, partnership agreement or
operating agreement or similar organizational document of the Company or any
subsidiary, as applicable, (ii) will not conflict with or constitute a breach
of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument (other than
requiring the consent of General Electric Capital Corporation as administrative
agent under the respective Senior Credit Documents) and (iii) will not result in
any violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary, except, with respect to
clauses (ii) and (iii), for such conflicts, breaches, Defaults, Debt Repayment
Triggering Events, liens, charges, encumbrances or violations as would not,
individually or in the aggregate, result in a Material Adverse Change. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Issuers’ execution, delivery and performance of this Agreement
and the consummation by the Issuers of the Transactions contemplated hereby and
by the Offering Memorandum, except (1) such as have been obtained or made by the
Company or the Trustee and are in full force and effect under the Securities Act
or the Trust Indenture Act, (2) such as may be required under applicable state
securities or blue sky laws and (3) such as may be required from the Financial
Industry Regulatory Authority (“FINRA”). As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.

(o) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) any such action, suit or proceeding, if
determined adversely to the Company, such subsidiary or such officer or
director, would reasonably be expected to result in a Material Adverse Change
or, individually or in the aggregate, adversely affect the consummation of the
transactions contemplated by this Agreement or (B) any such action, suit or
proceeding is or would be material in the context of the sale of Securities. No
material labor dispute with the employees of the Company or any of its
Subsidiaries exists or, to the Company’s knowledge, is threatened or imminent.

 

-6-



--------------------------------------------------------------------------------

(p) Intellectual Property Rights. To the Company’s knowledge, the Company owns,
possesses or can acquire on reasonable terms sufficient trademarks,
servicemarks, trade names, patents, copyrights, and any registrations and
applications for any of the foregoing, domain names, licenses, approvals, trade
secrets, know-how, inventions, technology and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
its business as now conducted and as proposed to be conducted as set forth in
the Offering Memorandum (the “Business”). The operation of the Business by the
Company, together with the Company’s use of the Intellectual Property Rights
purported to be owned by, or exclusively licensed to, the Company and used by
the Company in the Business (collectively, “Company Intellectual Property
Rights”), does not infringe, misappropriate or otherwise violate the
Intellectual Property Rights of any third party, other than the rights of any
third party under any patent, and to the Company’s knowledge, the operation of
the Business, together with the Company’s use of any Company Intellectual
Property Rights, does not infringe or otherwise violate the rights of any third
party under any patent. Except as disclosed in the Offering Memorandum, no
actions, suits, claims or proceedings have been asserted or, to the knowledge of
the Company, threatened against the Company alleging any of the forgoing or
seeking to challenge, deny or restrict the operation of the Business by the
Company, except for such actions, suits, claims or proceedings as would not,
individually or in the aggregate, result in a Material Adverse Change. The
Company has not received any written notice of a claim of infringement,
misappropriation or conflict with Intellectual Property Rights of others, except
for such claims, individually or in the aggregate, as would not result in a
Material Adverse Change. Except as disclosed in the Offering Memorandum or
except as would not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Change, no court, administrative body or arbitral
body has issued any order, judgment, decree or injunction restricting the
operation of the Business by the Company.

Except as disclosed in the Offering Memorandum or except as would not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Change, the Company Intellectual Property Rights owned by the Company
and, to the knowledge of the Company, any Intellectual Property Rights
exclusively licensed to the Company have not been adjudged invalid or
unenforceable, in whole or in part, and, except as aforesaid, there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property Rights. Except as disclosed in the Offering Memorandum or except as
would not, individually or in the aggregate, be reasonably expected to result in
a Material Adverse Change, there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
Company’s right in or to any Company Intellectual Property Rights. Except as
otherwise disclosed in the Offering Memorandum, the Company is not a party to or
bound by any agreements with respect to the Intellectual Property Rights of any
other person or entity that are required to be set forth in the Offering
Memorandum. None of the technology or intellectual property included in, or that
is the subject matter of, the Company Intellectual Property Rights has been
obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or, to the Company’s knowledge, any of its
officers, directors or employees.

Other than the patent applications acquired by the Company from a third party
(the “Acquired Patent Applications”), the Company has duly filed or caused to be
filed with the U.S. Patent and Trademark Office (the “PTO”) or foreign and
international patent authorities all patent applications disclosed in the
Offering Memorandum as owned by the Company (the “Company Patent Applications”).
The Company has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation during
prosecution of the Company Patent Applications and the Acquired Patent
Applications. To the Company’s knowledge, the Company Patent Applications
disclose patentable subject matters and correctly name the inventors of the
claimed subject matter. With respect to the Company Patent Applications, the
Company has not been notified of any inventorship challenges nor has any
interference been declared.

 

-7-



--------------------------------------------------------------------------------

The Company has used reasonable security measures, but in no event less than
those efforts that would accord with normal industry practice, to maintain the
confidentiality of the trade secrets and other confidential information included
in the Company Intellectual Property Rights. To the knowledge of the Company,
all material trade secrets included in the Company Intellectual Property Rights
are valid and protectible. Furthermore, to the knowledge of the Company,
(i) there has been no misappropriation of any material trade secrets included in
the Company Intellectual Property Rights by any other person, (ii) no employee,
independent contractor or agent of the Company has misappropriated any trade
secrets of any other person in the course of performance as an employee,
independent contractor or agent of the Company, and (iii) no employee,
independent contractor or agent of the Company is in material default or breach
of any term of any employment agreement, nondisclosure agreement, assignment of
invention agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of Company Intellectual
Property Rights owned by the Company.

(q) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or noncompliance
with, any such certificate, authorization or permit which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could result in a Material Adverse Change.

(r) Title to Properties. Except as otherwise disclosed in the Offering
Memorandum, each of the Company and its subsidiaries has good and marketable
title to all of the real and personal property and other assets reflected as
owned in the financial statements referred to in Section l(i)(k) above (or
elsewhere in the Offering Memorandum), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such subsidiary and except for
(A) the security interests created by the Senior Credit Documents and (B) any
other liens or security interests permitted by the Senior Credit Documents. The
real property, improvements, equipment and personal property held under lease by
the Company or any subsidiary are held under valid and enforceable leases, with
such exceptions as are not material and do not materially interfere with the use
made or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

(s) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them,
except for such failure to file or pay as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1(i)(k) above in respect of all federal, state and foreign income
and franchise taxes for all periods as to which the tax liability of the Company
or any of its consolidated subsidiaries has not been finally determined.

(t) Each Issuer Not an “Investment Company”. Each Issuer has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment

 

-8-



--------------------------------------------------------------------------------

Company Act”). Each Issuer is not, and will not be, either after receipt of
payment for the Securities or after the application of the proceeds therefrom as
described under “Use of Proceeds” in the Offering Memorandum, an “investment
company” within the meaning of the Investment Company Act.

(u) Insurance. The Company and its subsidiaries are insured by recognized
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes and policies covering the
Company and its subsidiaries for product liability claims and clinical trial
liability claims. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not, individually or in the aggregate, result in a Material
Adverse Change. Neither the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

(v) No Price Stabilization or Manipulation; Compliance with Regulation M. No
Issuer has taken, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of the Securities or any other “reference security” (as defined in
Rule 100 of Regulation M under the Exchange Act (“Regulation M”)) whether to
facilitate the sale or resale of the Securities or otherwise, or has taken any
action which would directly or indirectly violate Regulation M.

(w) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Offering Memorandum which have
not been described as required.

(x) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Offering Memorandum, at the Closing
Date will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(y) Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Offering Memorandum are based on or derived
from sources that the Company believes to be reliable and accurate or represent
the Company’s good faith estimates that are made on the basis of data derived
from such sources.

(z) No Unlawful Contributions or Other Payments; Foreign Corrupt Practices Act;
Anti-Bribery; Anti-Corruption. Neither the Company nor any of its subsidiaries,
nor, to the knowledge of the Company, any director, officer, employee, agent,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries, (i) has made any contribution or other payment (I) for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity or (II) to any official of, or candidate for, any federal,
state or foreign office, or any employee thereof, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office, in any such case in violation of any law, (ii) is aware of, or has taken
any action, directly or indirectly, that has resulted or would result in, a
violation by the Company or any of its

 

-9-



--------------------------------------------------------------------------------

subsidiaries of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law (collectively, “Anti-Bribery Laws”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of any Anti-Bribery Laws, or (iii) made,
offered, agreed, requested or taken an act in furtherance of any unlawful bribe
or other unlawful benefit, including, without limitation, any unlawful rebate,
payoff, influence payment, kickback or other unlawful payment or benefit, in
each case under clause (i) through (iii) that would be required to be disclosed
in a registered offering of the Notes on a Form S-1 registration statement. The
Company and its subsidiaries and, to the knowledge of the Company, the Company’s
affiliates have instituted and maintain policies and procedures designed to
promote and ensure compliance with all applicable Anti-Bribery Laws.

(aa) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of a date
within 90 days prior to the earlier of the date that the Company filed its most
recent annual or quarterly report with the Commission and the date of the
Pricing Disclosure Package; and (iii) except as otherwise disclosed in the
Offering Memorandum, are effective in all material respects to perform the
functions for which they were established. Except as otherwise disclosed in the
Offering Memorandum, (i) there has not been and is no material weakness in the
Company’s internal control over financial reporting since January 1, 2014, and
since December 31, 2014, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting. The Company is not aware of any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. The principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of the Company have made all certifications required by the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related rules and
regulations promulgated by the Commission.

(bb) Compliance with Environmental Laws. Except as described in the Offering
Memorandum and except as would not, individually or in the aggregate, result in
a Material Adverse Change, (i) neither the Company nor any of its subsidiaries
is in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all permits,
authorizations and

 

-10-



--------------------------------------------------------------------------------

approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or, to the
Company’s knowledge, threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (iv) there are no events or
circumstances that might reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

(cc) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

(dd) Broker. Except as described in the section entitled “Plan of Distribution”
in the Offering Memorandum, there are no contracts, agreements or understandings
between the Issuer or any Subsidiary and any other person other than the Initial
Purchasers pursuant to this Agreement that would give rise to a valid claim
against the Issuer, any such Subsidiary or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the issuance,
purchase and sale of the Notes.

(ee) Regulation S Compliance. None of the Issuers nor, to the Company’s
knowledge, any of their affiliates, or any person acting on behalf of any of the
foregoing persons (other than any Initial Purchaser, as to whom the Issuers make
no representation), is engaged in any directed selling effort with respect to
the Securities, and each of the Issuers and, to the Company’s knowledge, their
affiliates and persons acting on behalf of the foregoing persons, if any, has
complied with the offering restrictions requirement of Regulation S under the
Securities Act. Terms used in this paragraph have the meaning given to them by
Regulation S.

(ff) Affiliates of the Issuer. None of the Issuers nor, to the Company’s
knowledge, any of their affiliates (as defined in Regulation D under the
Securities Act) has, directly or through any agent (other than the Initial
Purchasers or any affiliate of the Initial Purchasers, as to which no
representation is made), sold, offered for sale, contracted to sell, pledged,
solicited offers to buy or otherwise disposed of or negotiated in respect of,
any security (as defined in the Securities Act) that is currently or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Notes under the Securities Act.

 

-11-



--------------------------------------------------------------------------------

(gg) General Solicitation. No form of general solicitation or general
advertising (prohibited by the Securities Act in connection with offers or sales
such as the Exempt Resales) was used by the Issuers or, to the Company’s
knowledge, any of their representatives (other than any Initial Purchaser, as to
whom the Issuers make no representation) in connection with the offer and sale
of any of the Notes or in connection with Exempt Resales, including, but not
limited to, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
the Internet, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising within the meaning of Regulation D
under the Securities Act. None of the Issuers nor, to the Company’s knowledge,
any of their affiliates has entered into, and none of the Issuers nor, to the
Company’s knowledge, any of their affiliates will enter into, any contractual
arrangement with respect to the distribution of the Securities except for this
Agreement.

(hh) No Outstanding Loans or Other Extensions of Credit. Since the adoption of
Section 13(k) of the Exchange Act, neither the Company nor any of its
subsidiaries has extended or maintained credit, arranged for the extension of
credit, or renewed any extension of credit, in the form of a personal loan, to
or for any director or executive officer (or equivalent thereof) of the Company
and/or such subsidiary except for such extensions of credit as are expressly
permitted by Section 13(k) of the Exchange Act.

(ii) Compliance with Laws. The Company and each of its subsidiaries are
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not, individually or in the
aggregate, result in a Material Adverse Change. The Company, its subsidiaries
and, to the Company’s knowledge, the Company’s directors and officers are each
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act and the rules and regulations of the Commission and
the New York Stock Exchange promulgated thereunder.

(jj) Dividend Restrictions. Except as otherwise described in the Offering
Memorandum and except as set forth in the Senior Credit Documents, and except
for any prohibitions or restrictions under applicable law, no subsidiary of the
Company is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such subsidiary’s equity securities or from repaying to the Company or any other
subsidiary of the Company any amounts that may from time to time become due
under any loans or advances to such subsidiary from the Company or from
transferring any property or assets to the Company or to any other subsidiary.

(kk) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

(ll) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company, any director, officer,
employee, agent, affiliate or person acting on behalf of the Company or any of
its subsidiaries is currently subject to any sanctions administered by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of

 

-12-



--------------------------------------------------------------------------------

the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or any of the Guarantors located, organized or resident in the
Balkans, Cuba, Burma (Myanmar), Iran, North Korea, Sudan, Syria, Crimea, the
Central African Republic, Belarus, Ivory Coast, Democratic Republic of the
Congo, Iraq, Lebanon, Libya, Somalia, Venezuela, Yemen or Zimbabwe (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
Sanctions, to finance any business in any Sanctioned Country or in any other
manner that will result in a violation by the Company, any of its subsidiaries
or any director, officer, employee, agent, affiliate or other person acting on
behalf of the Company or any of its subsidiaries of Sanctions. For the past five
years, the Company and its subsidiaries have not knowingly engaged in, are not
now knowingly engaged in and will not engage in any dealings or transactions
with any person that at the time of the dealing or transaction is or was, as
applicable, the subject or the target of Sanctions or with any Sanctioned
Country in a manner that resulted or will result in a violation by the Company,
any of its subsidiaries or any director, officer, employee, agent, affiliate or
other person acting on behalf of the Company or any of its subsidiaries of
Sanctions. For the avoidance of doubt, activities by the Company and its
subsidiaries pursuant to and in accordance with a general or special license to
sell certain products into a Sanctioned Country shall not be considered a breach
of the foregoing representation.

(mm) Summaries of Certain Sections. The statements under the headings “Material
United States Federal Income Tax Consequences” and “Description of Notes” and
under the subheadings “Risk Factors—Risks Relating to Our Business— If we are
unable to obtain required clearances or approvals for the commercialization of
our products in the United States, we would not be able to sell those products
in the United States”; —“We are subject to regulatory approval requirements of
the foreign countries in which we sell our products, and these requirements may
prevent or delay us from marketing our products in those countries”; —“Our
business is subject to substantial regulatory oversight and our failure to
comply with applicable regulations may result in significant costs or, in
certain circumstances, the suspension or withdrawal of previously obtained
clearances and approvals”; —“We are subject to healthcare fraud and abuse
regulations that could result in significant liability, require us to change our
business practices and restrict our operations in the future”; and —“Healthcare
reform legislation could adversely affect our revenue and financial condition”
in the Offering Memorandum, under the subheading “Business—Government
Regulation” and under the heading “Item 3. Legal Proceedings” in the Company’s
Annual Report on Form 10-K, as amended, for the fiscal year ended December 31,
2014, fairly summarize the matters therein described in all material respects.

(nn) Regulation T, U and X. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors.

(oo) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27 A of the Securities Act or Section 21E of the Exchange
Act) contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(pp) Solvency. As of the date hereof and as of the Closing Date, immediately
prior to and immediately following the consummation of the issuance of the
Securities, the Issuers and their

 

-13-



--------------------------------------------------------------------------------

Restricted Subsidiaries (as defined in the Indenture) are and will be Solvent on
a consolidated basis. As used herein, “Solvent” shall mean, for any person on a
particular date, that on such date (A) the fair value of the property of such
person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such person, (B) the present fair salable
value of the assets of such person is not less than the amount that will be
required to pay the probable liability of such person on its debts as they
become absolute and matured, (C) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (D) such person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute an unreasonably
small capital and (E) such person is able to pay its debts as they become due
and payable.

(qq) No Registration. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(ii) and their
compliance with their agreements set forth therein, it is not necessary to
register the offer and sale of the Securities to the Initial Purchasers or the
offer and sale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Pricing Disclosure Package and the Final
Offering Memorandum, under the Securities Act or to qualify the Indenture under
the Trust Indenture Act.

The Issuers understand that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 5 hereof,
counsel to the Issuers and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations, and each Issuer hereby
consents to such reliance.

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Representative or to counsel for the Initial Purchasers
shall be deemed a representation and warranty by the Company to each Initial
Purchaser as to the matters covered thereby.

(ii) Each Initial Purchaser represents that it is a QIB and acknowledges that it
is purchasing the Securities pursuant to a private sale exemption from
registration under the Securities Act, and that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from the registration requirements of the Securities
Act. Each Initial Purchaser, severally and not jointly, represents, warrants and
covenants to the Issuers that:

(a) Neither it, nor any person acting on its behalf, has solicited or will
solicit offers for, or has offered or sold or will offer or sell, the Securities
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act, and
it has solicited and will solicit offers for the Securities only from, and will
offer and sell the Securities only to, (1) persons whom such Initial Purchaser
reasonably believes to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to such Initial Purchaser that each such
account is a QIB to whom notice has been given that such sale or delivery is
being made in reliance on Rule 144A, and, in each case, in reliance on the
exemption from the registration requirements of the Securities Act pursuant to
Rule 144A, or (2) persons who are not U.S. persons and who are outside the
United States in reliance on, and in compliance with, the exemption from the
registration requirements of the Securities Act provided by Regulation S.

(b) With respect to offers and sales outside the United States, such Initial
Purchaser has offered the Securities and will offer and sell the Securities
(1) as part of its distribution at any time and (2) otherwise until 40 days
after the later of the commencement of the offering of the Securities and

 

-14-



--------------------------------------------------------------------------------

the Closing Date, only in accordance with Rule 903 of Regulation S or another
exemption from the registration requirements of the Securities Act. Accordingly,
neither such Initial Purchasers nor any person acting on their behalf has
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such persons have complied
and will comply with the offering restrictions requirements of Regulation S.
Terms used in this Section l(ii)(b) have the meanings given to them by
Regulation S.

(c) Each Initial Purchaser severally agrees that, at or prior to confirmation of
a sale of Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meanings given to them by Regulation S.”

(d) Each Initial Purchaser severally agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum; (ii) the Pricing Disclosure Package;
(iii) a written communication that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Pricing Disclosure Package or the
Offering Memorandum; (iv) any written communication prepared pursuant to
Section 3(u); or (v) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in writing.

The Initial Purchasers understand that the Issuers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 5 hereof,
counsel to the Issuers and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations, and each Initial Purchaser
hereby consents to such reliance.

Section 2 Purchase, Sale and Delivery of the Securities.

(a) Agreements to Sell and Purchase the Securities. On the basis of the
representations, warranties and covenants contained in this Agreement, the
Issuers agree to issue and sell to the several Initial Purchasers, and on the
basis of the representations, warranties and covenants herein contained, and
upon the terms but subject to the conditions herein set forth, the Initial
Purchasers agree, severally and not jointly, to purchase from the Issuers the
respective number of Securities set forth opposite their names on Schedule A.
The purchase price for the Notes shall be 98.500% of their aggregate principal
amount.

(b) Delivery and Payment. Delivery of the Securities to be purchased by the
Initial Purchasers and payment therefor shall be made at the offices of White &
Case LLP, 1155 Avenue of the Americas, New York, New York (or such other place
as may be agreed to by the Company and the Representative) at 10:00 a.m. New
York time, on June 24, 2015, or such other time and date not later than
1:30 p.m. New York time on July 8, 2015 as the Representative and the Company
shall agree in writing (the time and date of such closing are called the
“Closing Date”).

 

-15-



--------------------------------------------------------------------------------

(c) Payment for the Securities. Payment for the Securities to be sold by the
Issuers shall be made at the Closing Date by wire transfer of immediately
available funds to the order of the Company.

It is understood that the Representative has been authorized, for its own
accounts and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Securities.
J.P. Morgan individually and not as a Representative of the Initial Purchasers,
may (but shall not be obligated to) make payment for any Securities to be
purchased by any Initial Purchaser whose funds shall not have been received by
the Representative by the Closing Date for the account of such Initial
Purchaser, but any such payment shall not relieve such Initial Purchaser from
any of its obligations under this Agreement.

(d) Delivery of the Securities. The Securities shall be delivered by the Issuers
to the Initial Purchasers (or as the Initial Purchasers direct) through the
facilities of The Depository Trust Company against payment by the Initial
Purchasers of the purchase price therefor. The Securities shall be evidenced by
one or more certificates in global form registered in such names as the Initial
Purchasers may request upon at least one business day’s notice prior to the
Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Securities.

Section 3 Additional Covenants of the Issuers. The Issuers jointly and severally
further covenant and agree with each Initial Purchaser as follows:

(a) Delivery of the Preliminary Offering Memorandum, Pricing Supplement, any
Issuer Written Communication and Final Offering Memorandum. The Issuers shall
furnish the Initial Purchasers and those persons identified by the Initial
Purchasers, without charge, with as many copies of the Preliminary Offering
Memorandum, Pricing Supplement, any Issuer Written Communication and the Final
Offering Memorandum, and any amendments or supplements thereto, as the Initial
Purchasers may reasonably request. The Issuers consent to the use, in accordance
with the provisions of the Securities Act and securities or “blue sky” laws of
the jurisdictions in which the Notes are offered, of the Preliminary Offering
Memorandum, Pricing Supplement and the Final Offering Memorandum, and any
amendments and supplements thereto required pursuant to this Agreement, by the
Initial Purchasers in connection with Exempt Resales.

(b) Representative’s Review of Proposed Amendments and Supplements. As promptly
as practicable following the execution and delivery of this Agreement and in any
event not later than the second business day following the date hereof, the
Issuers shall prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only to reflect the information contained in the Pricing Supplement.
Prior to amending or supplementing the Preliminary Offering Memorandum, the
Pricing Supplement or the Final Offering Memorandum (including any amendment or
supplement through incorporation by reference of any report filed under the
Exchange Act) and prior to the use of any Issuer Written Communication, the
Issuers shall furnish to the Representative for review, a reasonable amount of
time prior to the proposed time of use thereof, a copy of each such proposed
amendment or supplement or Issuer Written Communication, as the case may be, and
the Issuers shall not use any such proposed amendment or supplement or Issuer
Written Communication without the Representative’s consent.

 

-16-



--------------------------------------------------------------------------------

(c) Amendments to the Final Offering Memorandum. From the date hereof and until
the later of the Closing Date and the date that the Initial Purchasers have
completed their distribution of the Securities, if any event shall occur that,
in the judgment of the Issuers or in the judgment of counsel to the Initial
Purchasers, makes any statement of a material fact in the Final Offering
Memorandum, as then amended or supplemented, untrue or that requires the making
of any additions to or changes in the Final Offering Memorandum in order to make
the statements in the Final Offering Memorandum, as then amended or
supplemented, in the light of the circumstances under which they are made, not
misleading, or if it is necessary to amend or supplement the Final Offering
Memorandum to comply with all applicable laws, the Issuer shall promptly notify
the Initial Purchasers of such event and (subject to Section 3(b)) prepare an
appropriate amendment or supplement to the Final Offering Memorandum so that
(i) the statements in the Final Offering Memorandum, as amended or supplemented,
will, in the light of the circumstances at the time that the Final Offering
Memorandum is delivered to prospective Eligible Purchasers, not be misleading
and (ii) the Final Offering Memorandum will comply with all applicable laws.

(d) Pricing Supplement. The Issuers will prepare for use by the Initial
Purchasers a Pricing Supplement in the form of Exhibit B hereto reflecting the
final terms of the Securities (and containing such other information as the
Issuers shall deem necessary in order that the Pricing Disclosure Package shall
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements in the Pricing Disclosure Package, in the
light of the circumstances under which they were made, not misleading), in form
and substance reasonably satisfactory to the Representative. The Pricing
Supplement shall constitute an Issuer Written Communication. The Issuers shall
provide the Representative with copies of the Pricing Supplement a reasonable
amount of time prior to such proposed use and will not use any Pricing
Supplement to which the Representative or counsel to the Initial Purchasers
shall reasonably object.

(e) Notification upon Suspension. The Issuers shall advise the Initial
Purchasers promptly and, if requested by the Initial Purchasers, to confirm such
advice in writing, of the issuance by any securities commission of any stop
order suspending the qualification or exemption from qualification of any of the
Notes for offering or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any securities commission or other regulatory
authority. The Issuers shall use their commercially reasonable efforts to
prevent the issuance of any stop order or order suspending the qualification or
exemption from qualification of any of the Notes under any securities laws, and
if at any time any securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption from qualification of
any of the Notes under any securities laws, the Issuers shall use their
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time.

(f) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Preliminary Offering Memorandum and the Final Offering Memorandum.

(g) Trustee. The Issuers shall engage and maintain, at the Company’s expense, a
trustee for the Securities.

(h) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Issuers or any of their subsidiaries to register as
an investment company under the Investment Company Act.

 

-17-



--------------------------------------------------------------------------------

(i) No Stabilization or Manipulation; Compliance with Regulation M. The Issuers
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Securities or any other reference security, whether to facilitate
the sale or resale of the Securities or otherwise, and the Issuers will, and
shall cause each of their affiliates to, comply with all applicable provisions
of Regulation M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do
not apply with respect to the Securities or any other reference security
pursuant to any exception set forth in section (d) of Rule 102, then promptly
upon notice from the Representative (or, if later, at the time stated in the
notice), the Issuers will, and shall cause each of their affiliates to, comply
with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply.

(j) Conditions Precedent. The Issuers will do and perform all things required to
be done and performed under this Agreement by them prior to the Closing Date in
order to satisfy all conditions precedent on their part to the delivery of the
Securities.

(k) DTC Book-Entry. The Issuers will comply with their obligations under the
letter of representations to DTC relating to the approval of the Securities by
DTC for “book-entry” transfer and to use their best efforts to obtain approval
of the Securities by DTC for “book-entry” transfer.

(l) Financial Statements. Prior to the Closing Date, the Company will furnish
without charge to the Initial Purchasers, (i) as soon as they have been prepared
by the Company, a copy of any regularly prepared internal financial statements
of the Company and the Subsidiaries for any period subsequent to the period
covered by the financial statements appearing in the Pricing Disclosure Package
and the Final Offering Memorandum, (ii) all other reports and other
communications (financial or otherwise) that the Company mails or otherwise
makes available to its security holders and (iii) such other information as the
Initial Purchasers shall reasonably request.

(m) No Integration. The Issuers will not, and will not permit any of their
subsidiaries to, sell, offer for sale or solicit offers to buy any security (as
defined in the Securities Act) that would be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Initial Purchasers or any Eligible
Purchasers.

(n) No Resales. The Issuers will not, and will not permit any of their
subsidiaries to, and will use their commercially reasonable efforts to cause
their other affiliates (as defined in Rule 144 under the Securities Act) not to,
resell any of the Securities that have been reacquired by any of them.

(o) No General Solicitation. The Issuers will not engage, and will not allow any
of their subsidiaries to engage, and will use their commercially reasonable
efforts to cause their other affiliates and any person acting on their behalf
(other than, in any case, the Initial Purchasers and any of their affiliates, as
to whom the Issuers make no covenant) not to engage, in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities in
the United States prior to six months after the Closing Date.

(p) No Directed Selling Efforts. The Issuers will not engage, and will not allow
any of their subsidiaries to engage, and will use their commercially reasonable
efforts to cause their other affiliates and any person acting on their behalf
(other than, in any case, the Initial Purchasers and any of their affiliates, as
to whom the Issuers make no covenant) not to engage, in any directed selling
effort with respect to the Securities, and to comply with the offering
restrictions requirement of Regulation S under the Securities Act. Terms used in
this paragraph have the meanings given to them by Regulation S.

 

-18-



--------------------------------------------------------------------------------

(q) Compliance with Regulation S. The Issuers will not register any transfer of
the Securities not made in accordance with the provisions of Regulation S
(unless otherwise in compliance with the Securities Act) and not, except in
accordance with the provisions of Regulation S, if applicable, issue any such
Securities in the form of definitive securities in connection with the
Securities offered and sold in an offshore transaction (as defined in Regulation
S).

(r) Rule 144A Disclosure. From and after the Closing Date, for so long as any of
the Notes remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act and during any period in which the
Issuer is not subject to Section 13 or 15(d) of the Exchange Act, the Issuers
will make available upon request the information required by Rule 144A(d)(4)
under the Securities Act to (i) any holder or beneficial owner of Notes in
connection with any sale of such Notes and (ii) any prospective purchaser of
such Notes from any such holder or beneficial owner designated by the holder or
beneficial owner. The Issuers will pay the expenses of preparing, printing and
distributing such documents.

(s) No Distribution of Offering Materials. The Issuers will not, and will use
their commercially reasonable efforts to cause their affiliates or anyone acting
on their or their affiliates’ behalf (other than the Initial Purchasers and
their affiliates, as to whom the Issuers make no covenant) not to, distribute
prior to the Closing Date any offering material in connection with the offer and
sale of the Securities other than the Preliminary Offering Memorandum, the
Pricing Supplement and the Final Offering Memorandum. Before communicating any
Issuer Written Communication to any person other than the Initial Purchasers and
their counsel, the Company will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not communicate to any such third party any such written communication to which
the Representative reasonably objects.

(t) No Registration under the Investment Company Act. During the period of one
year after the Closing Date or, if earlier, until such time as the Securities
are no longer restricted securities (as defined in Rule 144 under the Securities
Act), the Issuers will not be or become a closed-end investment company required
to be registered, but not registered, under the Investment Company Act of 1940,
as amended.

(u) No Manipulation. In connection with the offering of the Notes, until the
Representative shall have notified the Issuers of the completion of the
distribution of the Notes, the Issuers will not, and will use their commercially
reasonable efforts to cause their affiliates (as such term is defined in Rule
501(b) of Regulation D under the Securities Act) not to, either alone or with
one or more other persons, bid for or purchase for any account in which they or
any of their affiliates have a beneficial interest, and none of the Issuers
will, and the Issuers shall use their commercially reasonable efforts to cause
their affiliates not to, make bids or purchases for the purpose of creating
actual or apparent active trading in, or raising the price of, the Notes.

(v) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall have reasonably requested in writing on or prior to the
date hereof and will continue such qualifications in effect so long as required
for the offering and resale of the Securities (but in no event for more than one
year after the Closing Date); provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

-19-



--------------------------------------------------------------------------------

The Representative, on behalf of the Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

Section 4 Payment of Expenses. The Issuers agree to pay all costs, fees and
expenses incurred in connection with the performance of their obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all fees and
expenses of the Trustee, including fees and expenses of counsel for the Trustee,
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iv) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, shipping and distribution of the
Preliminary Offering Memorandum, the Pricing Supplement, the Final Offering
Memorandum, any Issuer Written Communication prepared by or on behalf of, used
by, or referred to by the Company, and any amendments and supplements thereto,
and this Agreement, (vi) upon receipt of such evidentiary documentation as the
Company shall reasonably request, reasonable attorneys’ fees and expenses
incurred by the Company or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the state
securities or blue sky laws or the provincial securities laws of Canada, and, if
requested by the Representative, preparing and printing a “Blue Sky Survey” or
memorandum and a Canadian wrapper and any supplements thereto, advising the
Initial Purchasers of such qualifications, registrations and exemptions, which
fees and expenses shall not exceed $20,000, (vii) the filing fees incident to,
and the reasonable fees and expenses of counsel for the Initial Purchasers in
connection with, the FINRA’s review, if any, and approval of the Initial
Purchasers’ participation in the offering and distribution of the Securities,
(viii) 50% of the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Representative and any such consultants, and the cost of any aircraft
chartered in connection with the road show (it being understood that the Initial
Purchasers shall be responsible for the other 50% of such costs and expenses),
(ix) the inclusion of the Securities in the book-entry system of The Depository
Trust Company, (x) the rating of the Securities by rating agencies and (xi) the
performance by the Company of its other obligations under the Note Documents.
Except as provided in this Section 4, Section 6, Section 7 and Section 8 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

Section 5 Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Issuers set
forth in Section 1(i) hereof as of the date hereof and as of the Closing Date as
though then made, to the timely performance by the Issuers of their covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a) Accountants’ Comfort Letter. Prior to the Applicable Time, the
Representative shall have received from PricewaterhouseCoopers LLP, independent
public or certified public accountants for the Company, a letter dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Representative (i) containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to initial purchasers,
delivered according to Statement of Auditing

 

-20-



--------------------------------------------------------------------------------

Standards No. 72 (or any successor bulletin), with respect to the financial
statements and certain financial information of the Company contained in the
Pricing Disclosure Package as of such dates and for such periods (and the
Representative shall have received an additional five conformed copies of such
accountants’ letter for each of the several Initial Purchasers), and
(ii) confirming that they are (A) independent public or certified public
accountants with respect to the Company as required by the Securities Act and
the Exchange Act and (B) in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement through and including the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined in Section 3(a)(62) of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Representative
shall have received the opinion of Foley Hoag LLP, counsel for the Company,
substantially in the form attached hereto as Exhibit A, dated as of such Closing
Date, in form and substance satisfactory to the Representative and counsel to
the Initial Purchasers (and the Representative shall have received an additional
five signed copies of such counsel’s legal opinion for each of the several
Initial Purchasers). On the Closing Date the Representative shall have received
the opinion of local counsel in the jurisdiction of organization of each Issuer
not organized under the laws of Massachusetts, Delaware or New York, dated as of
such Closing Date, in form and substance satisfactory to the Representative and
counsel to the Initial Purchasers (and the Representative shall have received an
additional five signed copies of each such counsel’s legal opinion for each of
the several Initial Purchasers).

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Representative shall have received the opinion of White & Case LLP, counsel for
the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, dated as of such Closing Date.

(e) Officers’ Certificate. On the Closing Date, the Representative shall have
received a written certificate executed by the Chief Executive Officer or
President of the Company and the Chief Financial Officer of the Company, dated
as of the Closing Date, to the effect set forth in subsection (b)(ii) of this
Section 5, and further to the effect that:

(i) for the period from and including the date of this Agreement and through and
including the Closing Date, there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Issuers set forth in
Section 1(i) of this Agreement are true and correct with the same force and
effect as though expressly made on and as of the Closing Date;

(iii) (A) at April 30, 2015, there was no change in the capital stock, increase
in long term debt, or decrease in consolidated net current assets or
stockholders’ equity of

 

-21-



--------------------------------------------------------------------------------

the Company and its subsidiaries on a consolidated basis as compared with
amounts shown in the March 31, 2015 unaudited condensed consolidated balance
sheet incorporated by reference in the Pricing Disclosure Package, or (B) for
the period from April 1, 2015 to April 30, 2015, there were no decreases, as
compared to the corresponding period in the preceding year, in consolidated net
sales, except in all instances under the foregoing clauses (A) and (B) for
changes, increases, or decreases that the Pricing Disclosure Package disclosed
have occurred or may occur; and

(iv) the Issuers have complied with all the agreements hereunder and satisfied
all the conditions on their part to be performed or satisfied hereunder at or
prior to the Closing Date.

(f) Bring-down Comfort Letters. On the Closing Date, the Representative shall
have received from PricewaterhouseCoopers LLP, independent public or certified
public accountants for the Company, a letter dated such date, in form and
substance satisfactory to the Representative, to the effect that they reaffirm
the statements made in the letter furnished by them pursuant to subsection
(a) of this Section 5 but related to the Final Offering Memorandum, except that
the specified date referred to therein for the carrying out of procedures shall
be no more than three business days prior to the Closing Date (and the
Representative shall have received an additional six conformed copies of such
accountants’ letter for each of the several Initial Purchasers).

(g) Additional Documents. The Issuers and the Trustee shall have executed and
delivered the Indenture and the Securities and the Initial Purchasers shall have
received copies thereof. On or before the Closing Date, the Representative and
counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably request for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or the satisfaction of any of the conditions or agreements
herein contained; and all proceedings taken by the Issuers in connection with
the issuance and sale of the Securities as contemplated herein and in connection
with the other transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Representative and counsel for the
Initial Purchasers.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6, Section 7 and Section 8 shall at all
times be effective and shall survive such termination.

Section 6 Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or Section 10, or if the
sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Representative and the other Initial
Purchasers (or such Initial Purchasers as have terminated this Agreement with
respect to themselves), severally, upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Representative and the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

 

-22-



--------------------------------------------------------------------------------

Section 7 Indemnification.

(a) Indemnification of the Initial Purchasers. The Issuers jointly and severally
agree to indemnify and hold harmless each Initial Purchaser, its officers,
directors, employees, affiliates, and each person, if any, who controls any
Initial Purchaser within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which
such Initial Purchaser or such officer, director, employee or controlling person
may become subject, under the Securities Act, the Exchange Act, other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Pricing Disclosure Package, any Road Show (as defined
below), any Issuer Written Communication that the Issuers have used or referred
to or the Final Offering Memorandum (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (ii) any act or failure to act or any alleged
act or failure to act by any Initial Purchaser in connection with, or relating
in any manner to, the Securities or the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) above,
provided that the Issuers shall not be liable under this clause (ii) to any
Initial Purchaser, to the extent that a court of competent jurisdiction shall
have determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its bad faith or willful
misconduct and to reimburse each Initial Purchaser and each such officer,
director, employee and controlling person for any and all expenses (including
the fees and disbursements of counsel chosen by the Representative) as such
expenses are reasonably incurred by such Initial Purchaser or such officer,
director, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Issuers by the Representative expressly for use in the Pricing Disclosure
Package, any Issuer Written Communication (including, but not limited to, any
Road Show) or the Final Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by the Representative to the Issuers consists of the information
described in subsection (b) below. The indemnity agreement set forth in this
Section 7(a) shall be in addition to any liabilities that the Issuers may
otherwise have. “Road Show” means each “road show” (as defined in Rule 433 under
the Securities Act), if any, related to the offering of the Securities
contemplated hereby that is a “written communication” (as defined in Rule 405
under the Securities Act) as if this offering were a registered offering.

(b) Indemnification of the Issuers and their Directors and Officers. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, each of their directors (as defined in Rule 405 under the
Securities Act), each of their officers (as defined in Rule 405 under the
Securities Act) and each person, if any, who controls any Issuer within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which any Issuer, or any such
director, officer, manager, member, partner, other person having similar
positions or controlling person may become subject, under the Securities Act,
the Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Pricing Disclosure
Package, any Issuer Written Communication (including,

 

-23-



--------------------------------------------------------------------------------

but not limited to, any Road Show) that the Issuers have used or referred to or
the Final Offering Memorandum (or any amendment or supplement thereto), or
arises out of or is based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Pricing Disclosure Package, any such
Issuer Written Communication, or the Final Offering Memorandum, in the light of
the circumstances under which they were made) not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Pricing Disclosure
Package, such Issuer Written Communication that the Issuers have used or
referred to, or the Final Offering Memorandum (or such amendment or supplement
thereto), in reliance upon and in conformity with written information furnished
to the Issuers by the Representative expressly for use therein; and to reimburse
the Issuers, or any such director, officer, manager, member, partner, other
person having similar positions or controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by them) as such
expenses are reasonably incurred by any Issuer, or any such director, officer,
manager, member, partner, other person having similar positions or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Issuers
hereby acknowledge that the only information that the Representative and the
Initial Purchasers have furnished to the Issuers expressly for use in the
Pricing Disclosure Package, any Issuer Written Communication (including, but not
limited to, any Road Show) or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the third paragraph, the
fourth sentence of the seventh paragraph and the first sentence of the ninth
paragraph under the caption “Plan of Distribution” in the Pricing Disclosure
Package and the Final Offering Memorandum. The indemnity agreement set forth in
this Section 7(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under Section 7(a) or (b) of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against an indemnifying party under Section 7(a) or (b), notify the
indemnifying party in writing of the commencement thereof, but the omission so
to notify the indemnifying party will not relieve the indemnifying party, except
to the extent such indemnifying party is materially prejudiced as a proximate
result of such failure, from any liability which it may have to any indemnified
party for contribution under Section 8 below or otherwise under the indemnity
agreement contained in Section 7(a) or (b),. In case any such action is brought
against any indemnified party and such indemnified party seeks or intends to
seek indemnity from an indemnifying party, the indemnifying party will be
entitled to participate in, and, to the extent that it shall elect, jointly with
all other indemnifying parties similarly notified, by written notice delivered
to the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel (which shall not be unreasonably withheld, delayed or conditioned), the
indemnifying party or parties will not be liable to such indemnified party under
Section 7(a) or (b) for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be

 

-24-



--------------------------------------------------------------------------------

liable for the fees and expenses of more than one separate firm of attorneys
(together with local counsel), representing the indemnified parties who are
parties to such action), which counsel (together with any local counsel) for the
indemnified parties shall be selected by the Representative (in the case of
counsel for the indemnified parties referred to in Section 7(a) above) or by the
Company (in the case of counsel for the indemnified parties referred to in
Section 7(b) above)), (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party authorizes the indemnified party to
employ separate counsel at the indemnifying party’s expense, in each of which
cases the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.

(d) Settlements. The indemnifying party under this Section 7 shall not be liable
for any settlement of any proceeding effected without its written consent (such
consent not to be unreasonably withheld, delayed or conditioned), but if settled
with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense (to the extent provided in this Section 7)
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 7(c) hereof, the indemnifying party agrees
that it shall be liable (to the extent provided in this Section 7) for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request (including documentation of such fees and
expenses reasonably satisfactory to the indemnifying party) and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request (to the extent required by this Section 7) prior to the date
of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent includes an unconditional release
of such indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability on claims that are the subject matter of
such action, suit or proceeding and does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.

Section 8 Contribution. If the indemnification provided for in Section 7 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Issuers, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Issuers, and the total initial purchasers’ discounts and commissions
received by the Initial Purchasers hereunder. The relative fault of the Issuers,
on the one hand, and the Initial Purchasers, on the other hand,

 

-25-



--------------------------------------------------------------------------------

shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Issuers, on the
one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 7(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 8; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 7(c) for purposes of indemnification.

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the initial purchasers’ discounts
and commissions received by such Initial Purchaser in connection with the
Securities purchased by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 8 are several, and not joint, in proportion to their respective
purchase commitments as set forth opposite their respective names on Schedule A.
For purposes of this Section 8, each officer and employee of an Initial
Purchaser and each person, if any, who controls an Initial Purchaser within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, and each director of the Issuers, each
officer of the Issuers, and each person, if any, who controls the Issuers with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Issuers.

Section 9 Default of One or More of the Several Initial Purchasers. If, on the
Closing Date, any one or more of the several Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate principal amount of the
Securities to be purchased on such date, the Representative may make
arrangements satisfactory to the Issuers for the purchase of such Securities by
other persons, including any of the Initial Purchasers, but if no such
arrangements are made by the Closing Date, the other Initial Purchasers shall be
obligated, severally and not jointly, in the proportions that the principal
amount of Securities set forth opposite their respective names on Schedule A
bears to the aggregate principal amount of Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as may be specified by the Representative with the consent of the
non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If, on the Closing Date, any one or more of the
Initial Purchasers shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs exceeds
10% of the aggregate principal amount of Securities to be purchased on such
date, and arrangements satisfactory to the Representative and the Issuers for
the purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of

 

-26-



--------------------------------------------------------------------------------

Section 4, Section 7 and Section 8 shall at all times be effective and shall
survive such termination. In any such case either the Representative or the
Issuers shall have the right to postpone the Closing Date, but in no event for
longer than seven days in order that the required changes, if any, to the Final
Offering Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 9. Any action taken under this Section 9 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 10 Termination of this Agreement. Prior to the purchase of the
Securities by the Initial Purchasers on the Closing Date this Agreement may be
terminated by the Representative by notice given to the Company if at any time
(i) trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by any exchange, or trading in
securities generally on any exchange shall have been suspended or limited, the
settlement of such trading shall have been materially disrupted or minimum or
maximum prices shall have been generally established on any of such stock
exchanges by such exchange, the Commission or the FINRA; (ii) a general banking
moratorium shall have been declared by any of federal, New York, or Delaware
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to market the Securities in the manner and on the
terms described in the Pricing Disclosure Package and the Final Offering
Memorandum or to enforce contracts for the sale of securities; (iv) in the
judgment of the Representative there shall have occurred any Material Adverse
Change; or (v) the Company shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character as in the judgment of
the Representative may interfere materially with the conduct of the business and
operations of the Company regardless of whether or not such loss shall have been
insured. Any termination pursuant to this Section 10 shall be without liability
on the part of (a) the Issuers to any Initial Purchaser, except that the Issuers
shall be obligated to reimburse the expenses of the Representative and the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (b) any Initial
Purchaser to the Issuers, or (c) of any party hereto to any other party except
as aforesaid and except that the provisions of Section 7 and Section 8 shall at
all times be effective and shall survive such termination.

Section 11 No Advisory or Fiduciary Relationship. Each of the Issuers
acknowledges and agrees that (a) the purchase and sale of the Securities sold by
such party pursuant to this Agreement, including the determination of the public
offering price of the Securities and any related discounts and commissions, are
an arm’s-length commercial transaction between such party, on the one hand, and
the several Initial Purchasers, on the other hand, (b) in connection with the
offering contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of such party, or its stockholders, creditors or employees,
as applicable, or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of such party with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising any Issuer on other matters) and no Initial Purchaser has any
obligation to such party with respect to the offering contemplated hereby except
the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Issuers, and
(e) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and such party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

-27-



--------------------------------------------------------------------------------

Section 12 Certain Acknowledgments. The Issuers understand that each of the
Initial Purchasers is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

Each Initial Purchaser, severally and not jointly, represents and warrants to
and agrees with the Issuers that:

(a) in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
it has not made and will not make an offer of Notes to the public in that
Relevant Member State prior to the publication of a prospectus in relation to
the Notes which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive and the 2010 PD Amending Directive to
the extent implemented, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Notes to the public in that
Relevant Member State at any time:

(i) to any legal entity which is a “qualified investor” as defined in the
Prospectus Directive or the 2010 PD Amending Directive if the relevant portion
has been implemented;

(ii) to fewer than (i) 100 natural or legal persons per Relevant Member State
(other than qualified investors as defined in the Prospectus Directive or the
2010 PD Amending Directive if the relevant provision has been implemented) or
(ii) if the Relevant Member State has implemented the relevant provision of the
2010 PD Amending Directive, 150 natural or legal persons per Relevant Member
State (other than qualified investors as defined in the Prospectus Directive or
the 2010 PD Amending Directive if the relevant provision has been implemented),
subject to obtaining the prior consent of the relevant Dealer or Dealers
nominated by the Issuer for any such offer; or

(iii) in any circumstances falling within Article 3(2) of the Prospectus
Directive or Article 3(2) of the 2010 PD Amending Directive to the extent
implemented,

provided that no such offer of securities shall require the Company or any of
the Initial Purchasers to publish a prospectus pursuant to Article 3 of the
Prospectus Directive or supplement a prospectus pursuant to Article 16 of the
Prospectus Directive.

For the purposes of this provision, the expression an “offer of Notes to the
public,” in relation to any Notes in any Relevant Member State, means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State and the
expression “2010 PD Amending Directive” means Directive 2010/73/EU;

 

-28-



--------------------------------------------------------------------------------

(b) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue
or sale of the Notes in circumstances in which Section 21(1) of the FSMA does
not apply to the Issuers;

(c) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom; and

(d) it intends to comply with all applicable laws and regulations in each
jurisdiction in which it acquires, offers, sells or delivers the Notes or has in
its possession or distributes the Pricing Disclosure Package and the Final
Offering Memorandum.

Section 13 Representations and Indemnities to Survive Delivery. The respective
indemnities, contribution obligations, agreements, representations, warranties
and other statements of the Issuers, of their officers and of the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Initial Purchaser or the Issuers or any of their partners, officers or
directors or any controlling person, as the case may be, and, anything herein to
the contrary notwithstanding, will survive delivery of and payment for the
Securities sold hereunder and any termination of this Agreement.

Section 14 Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Representative:

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Facsimile: (917) 464-0896

Attention: Lauren Camp

If to the Company:

Alere Inc.

51 Sawyer Road, Suite 200

Waltham, Massachusetts 02453

Facsimile: (781) 647-3939

Attention: Chief Executive Officer

with a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Facsimile: (617) 832-7000

Attention: John D. Hancock, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

-29-



--------------------------------------------------------------------------------

Section 15 Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 9 hereof, and to the benefit of the employees, officers,
directors and controlling persons referred to in Section 7 and Section 8, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

Section 16 Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

Section 17 Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York and the
appellate courts thereof (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.

Section 18 USA Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company and the
Guarantors, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

Section 19 General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be

 

-30-



--------------------------------------------------------------------------------

amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The Section headings herein
are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 7 and the contribution provisions of Section 8, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 7 and 8 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Issuers, their
affairs and their business in order to assure that adequate disclosure has been
made in the Pricing Disclosure Package, any Issuer Written Communication
(including, but not limited to, any Road Show) and the Final Offering Memorandum
(and any amendments and supplements thereto), as required by the Securities Act
and the Exchange Act.

 

-31-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, ALERE INC. BY: 

/s/ James Hinrichs

Name: James Hinrichs Title: Chief Financial Officer and Executive Vice President
As Guarantors: ALERE ANALYTICS, INC. ALERE CONNECT, LLC ALERE HOLDCO, INC. ALERE
HOME MONITORING, INC. ALERE INFORMATICS, INC. ALERE INTERNATIONAL HOLDING CORP.
ALERE NORTH AMERICA, LLC. ALERE SAN DIEGO, INC. ALERE SCARBOROUGH, INC. ALERE
TOXICOLOGY, INC. ALERE TOXICOLOGY SERVICES, INC. ALERE US HOLDINGS, LLC
AMEDITECH INC. ATS LABORATORIES, INC. AVEE LABORATORIES INC. BIOSITE
INCORPORATED ESCREEN, INC. FIRST CHECK DIAGNOSTICS, LLC INNOVACON, INC. INSTANT
TECHNOLOGIES, INC. INVERNESS MEDICAL, LLC IONIAN TECHNOLOGIES, LLC LABORATORY
SPECIALISTS OF AMERICA, INC. PEMBROOKE OCCUPATIONAL HEALTH, INC. QUALITY ASSURED
SERVICES, INC. REDWOOD TOXICOLOGY LABORATORY, INC. RTL HOLDINGS, INC. SELFCARE
TECHNOLOGY, INC. STANDING STONE, LLC BY:

/s/ Jay McNamara

Name:  Jay McNamara Title: Authorized Officer



--------------------------------------------------------------------------------

As Guarantor: GLOBAL ANALYTICAL DEVELOPMENT LLC BY: ATS LABORATORIES, INC., ITS
MANAGING MEMBER BY: 

/s/ Jay McNamara

Name:  Jay McNamara Title: Authorized Officer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative in New York, New York as of the date first above written.

 

J.P. MORGAN SECURITIES LLC

 

Acting as Representative of the several Initial Purchasers named in the attached
Schedule A.

 

J.P. MORGAN SECURITIES LLC

By:

/s/ Gregory Maxon

Gregory Maxon Executive Director

[Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

  Principal
Amount of
Notes
to be Sold  

J.P. Morgan Securities LLC

  $ 170,000,000   

Goldman, Sachs & Co.

  $ 127,500,000   

DNB Markets, Inc.

  $ 42,500,000   

RBC Capital Markets, LLC

  $ 42,500,000   

RBS Securities Inc.

  $ 21,250,000   

HSBC Securities (USA) Inc.

  $ 21,250,000     

 

 

 

Total

$ 425,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

Guarantors

 

1. Alere Analytics, Inc.

2. Alere Connect, LLC

3. Alere Holdco, Inc.

4. Alere Home Monitoring, Inc.

5. Alere Informatics, Inc.

6. Alere International Holding Corp.

7. Alere North America, LLC

8. Alere San Diego, Inc.

9. Alere Scarborough, Inc.

10. Alere Toxicology, Inc.

11. Alere Toxicology Services, Inc.

12. Alere US Holdings, LLC

13. Ameditech Inc.

14. ATS Laboratories, Inc.

15. Avee Laboratories Inc.

16. Biosite Incorporated

17. Escreen, Inc.

18. First Check Diagnostics, LLC

19. Innovacon, Inc.

20. Instant Technologies, Inc.

21. Inverness Medical, LLC

22. Ionian Technologies, LLC

23. Laboratory Specialists Of America, Inc.

24. Pembrooke Occupational Health, Inc.

25. Quality Assured Services, Inc.

26. Redwood Toxicology Laboratory, Inc.

27. RTO Holdings, Inc.

28. Selfcare Technology, Inc.

29. Standing Stone, LLC

Non-Guarantor Subsidiaries

 

1. Alere Switzerland GmbH

2. Orgenics Ltd.

3. Alere Technologies GmbH

4. Alere Medical Co. Ltd.

5. Inverness Medical Innovations SK, LLC

6. Standard Diagnostics, Inc.

7. AML Medical LLC

8. Arriva Medical LLC

9. Alere International Limited

10. Alere AS Holdings Limited

11. Axis-Shield Ltd.

12. Axis-Shield AS

13. Alere Technologies

14. Inverness Canadian Acquisition Corporation

15. Epocal Inc.

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Pricing Term Sheet, dated June 11, 2015

to Preliminary Offering Memorandum, dated June 10, 2015

Strictly Confidential

Alere Inc.

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only (1) to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:   Alere Inc.   Security description:   6.375% Senior Subordinated Notes
due 2023 Distribution:   144A / Regulation S – without Registration Rights Size:
  $425,000,000 Gross proceeds:   $425,000,000 Maturity:   July 1, 2023 Coupon:  
6.375% Issue price:   100.000% of face amount Yield to maturity:   6.375% Spread
to Benchmark Treasury:   +410 basis points Benchmark Treasury:   UST 1.75% due
May 15, 2023 Interest Payment Dates:   January 1 and July 1, commencing January
1, 2016 Equity clawback:   Up to 35% at 106.375% prior to July 1, 2018 Optional
redemption:   Make-whole call @ T+50bps prior to July 1, 2018, then:    

On or after:

 

Price:

  July 1, 2018   104.781%   July 1, 2019   103.188%   July 1, 2020   101.594%  
July 1, 2021 and thereafter   100.000% Change of control:   Putable at 101% of
principal plus accrued and unpaid interest Trade date:   June 11, 2015
Settlement:   T+9; June 24, 2015. It is expected that delivery of the notes will
be made against payment therefor on or about June 24, 2015, which is the ninth
business day following the date hereof (such settlement cycle being referred to
as “T+9”). Under Rule 15c6-1 under the



--------------------------------------------------------------------------------

Exchange Act, trades in the secondary market generally are required to settle in
three business days unless the parties to any such trade expressly agree
otherwise. Accordingly, purchasers who wish to trade the notes on the date of
pricing or the next five business days will be required, by virtue of the fact
that the notes initially will settle in T+9, to specify an alternative
settlement cycle at the time of any such trade to prevent a failed settlement.
Purchasers of the notes who wish to trade the notes on the date of pricing or
the next five business days should consult their own advisors. CUSIP (Rule 144A
/ Reg S): 01449J AM7 / U01457 AD9 ISIN (Rule 144A / Reg S): US01449JAM71 /
USU01457AD95 Denominations/Multiple: $2,000 x $1,000 Ratings*: Caa1/CCC+ Joint
Book-Running Managers: J.P. Morgan Goldman, Sachs & Co. DNB Markets RBC Capital
Markets Co-Managers: RBS HSBC

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

2